[Cite as State v. Young, 2020-Ohio-3194.]


                                       COURT OF APPEALS
                                    FAIRFIELD COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO,                              :       JUDGES:
                                            :       Hon. William B. Hoffman, P.J.
        Plaintiff - Appellee                :       Hon. John W. Wise, J.
                                            :       Hon. Craig R. Baldwin, J.
-vs-                                        :
                                            :
TRAVIS R. YOUNG,                            :       Case No. 2019 CA 00037
                                            :
        Defendant - Appellant               :       OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Fairfield County
                                                    Municipal Court, Case No. 18-CRB-
                                                    1144




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   June 3, 2020




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JOSEPH M. SABO                                      JAMES L. DYE
City of Lancaster Law Director's Office             P.O. Box 161
136 West Main Street                                Pickerington, Ohio 43147
P.O. Box 1008
Lancaster, Ohio 43130
Fairfield County, Case No. 19 CA 00037                                                2


Baldwin, J.

        {¶1}   Defendant-appellant Travis Young appeals his conviction and sentence

from the Fairfield County Municipal Court. Plaintiff-appellee is the State of Ohio.

                        STATEMENT OF THE FACTS AND CASE

        {¶2}   On June 10, 2018, Deputy Marty Norris of the Fairfield County Sheriff’s

Department was working with Deputy Scott Hargrove. The two were attempting to serve

a Civil Protection Order (CPO) from a Fairfield County Court of Common Pleas case on

appellant at his residence. Deputy Norris testified that they were going to collect any

firearms that appellant might have as part of the CPO. The CPO was admitted as an

exhibit at trial. Deputy Norris testified that the CPO contained a physical description of

appellant and listed the address that they went to on June 10, 2018.

        {¶3}   Deputy Norris testified that Deputy Hargrove knocked on the door of

appellant’s residence, announced that they were from the Sheriff’s Office, and asked for

appellant. He testified that appellant, whose BMV photo he had reviewed, answered the

door.     When appellant was verbally asked if he was Travis Young, he responded

“Maybe.” Trial Transcript at 113. After Deputy Hargrove told appellant that it was a yes or

no question, appellant said “In that case, no” and tried to retreat into the house. Trial

Transcript at 114. Appellant was then taken into custody. Even after being shown the

CPO, appellant continued to deny being Travis Young.

        {¶4}   Appellant was charged with falsification in violation of R.C. 2921.13(A)(3),

a misdemeanor of the first degree, and obstructing official business under R.C.

2921.31(A), a misdemeanor of the second degree. At his arraignment on June 11, 2018,

appellant entered a plea of not guilty to the charges. Following a jury trial, appellant was
Fairfield County, Case No. 19 CA 00037                                            3


found guilty of both charges. The trial court agreed that the two charges would merge for

purposes of sentencing. The trial court sentenced appellant to a $25.00 fine plus costs

on the falsification charge and 120 days incarceration with 60 days suspended and two

years of community control.

      {¶5}   Appellant now raises the following assignments of error on appeal:

      {¶6}   I. THE TRIAL COURT ERRED BY ALLOWING COMMENT ON AND THE

INTRODUCTION OF THE CIVIL PROTECTION ORDER AS IT WAS HIGHLY

PREJUDICIAL TO DEFENDANT WITH NO PROBATIVE VALUE THEREBY DENYING

DEFENDANT A FAIR TRIAL AND DUE PROCESS OF LAW.

      {¶7}   II. THE TRIAL COURT ERRED AND THEREBY DEPRIVED APPELLANT

OF DUE PROCESS OF LAW AS GUARANTEED BY THE FOURTEENTH AMENDMENT

TO THE UNITED STATES CONSTITUTION AND COMPARABLE PROVISIONS OF

THE OHIO CONSTITUTION BY OVERRULING APPELLANT’S CRIM.R. 29 MOTION

FOR JUDGMENT OF ACQUITTAL, AS THE PROSECUTION FAILED TO PROVED ALL

THE ELEMENT (SIC) OF THE CHARGES OF FALSIFICATION AND OBSTRUCTION

OF OFFICIAL BUSINESS.

      {¶8}   III. THE TRIAL COURT ERRED AND THEREBY DEPRIVED APPELLANT

OF DUE PROCESS OF LAW AS GUARANTEED BY THE FOURTEENTH AMENDMENT

TO THE UNITED STATES CONSTITUTION AND COMPARABLE PROVISIONS OF

THE OHIO CONSTITUTION BY FINDING APPELLANT GUILTY, AS THE VERDICT

FOR THE CHARGES OF FALSIFICATION AND OBSTRUCTION OF OFFICIAL

BUSINESS WERE AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.
Fairfield County, Case No. 19 CA 00037                                                 4


       {¶9}   IV. THE TRIAL COURT ERRED BY FINDING THAT THE TWO COUNTS

MERGED FOR SENTENCING PURPOSES BUT THEN SENTENCED APPELLANT ON

EACH COUNT.

                                               I

       {¶10} Appellant, in his first assignment of error, argues that the trial court erred by

allowing comment on and introduction of the CPO as it was highly prejudicial to him with

no probative value.

       {¶11} Appellant specifically argues that the CPO was not admissible under

Evid.R. 404(B). Such rule states as follows:

              Evidence of other crimes, wrongs, or acts is not admissible to prove

       the character of a person in order to show action in conformity therewith. It

       may, however, be admissible for other purposes, such as proof of motive,

       opportunity, intent, preparation, plan, knowledge, identity, or absence of

       mistake or accident. In criminal cases, the proponent of evidence to be

       offered under this rule shall provide reasonable notice in advance of trial, or

       during trial if the court excuses pretrial notice on good cause shown, of the

       general nature of any such evidence it intends to introduce at trial.

       {¶12} At an October 9, 2018 settlement conference, appellant made a pro se

motion in limine asking that the trial court refer to the CPO as “civil court papers”.

Appellant argued that referring to it as a CPO would prejudice the jury. The trial court

stated that “[w]hatever it is, it’s going to be referred to as whatever it’s designated on the

document itself.” Transcript of October 9, 2018 settlement conference at 11. The trial

court ordered that the document be referred to as an order of protection, but appellant
Fairfield County, Case No. 19 CA 00037                                                5


asked that the word “protection” not be used. The court refused to delete the word

”protection”, noting that that was what the document said. The trial court further stated, in

relevant part, as follows:

       {¶13} THE COURT: If it’s prejudicial, it’s not unfairly so in this Court’s opinion, so

the Court is going to overrule that motion. And it’s in limine anyway. You can raise it

during the trial if you wish, but - - and the Court will listen at that point as well, but I’m

telling you it’s a document - - the document generally speaks for itself and he’s not going

into the - - he’s already stated he’s not going into the underlying bases for that - -.

       {¶14} THE DEFENDANT: Yeah, the elements.

       {¶15} THE COURT: - - order of protection.

       {¶16} THE DEFENDANT: Okay.

       {¶17} THE COURT: So I don’t anticipate that being an issue. All it is, is you were

being served with this document.

       {¶18} Transcript of October 9, 2018 settlement conference at 13.

       {¶19} At trial, the CPO was referred to as a “civil protection order.” We concur that

there is no substantive difference between “civil protection order” and “order of

protection.” Defense counsel objected to the admission of part of the CPO as an exhibit,

specifically the attachment to the exhibit which contained appellant’s statement about

what had occurred and why the protection was issued. The attachment was the final two

pages of the exhibit. The trial court held that the CPO could be admitted as an exhibit

without the attachment containing the basis for the CPO.

       {¶20} We concur with appellee that the trial court did not err in allowing comment

on and introduction of the CPO as it was relevant for purposes of showing the duties of
Fairfield County, Case No. 19 CA 00037                                                 6


law enforcement and was not evidence of prior bad acts. As is stated above, the trial court

excluded the two page attachment to the CPO which described the underlying bases of

the court protection order. The jury was provided evidence of what the CPO required

without being informed of the underlying reasons for such requirements.

       {¶21} We find that the CPO was highly relevant in this case since it was such

order that the Deputies were attempting to serve on appellant at the time of the incident

and that forms the basis of the underlying charges in this case. As noted by appellee,

discussion and introduction of the CPO was necessary for the State to prove certain

elements of falsification and obstructing official business. The CPO contains appellant’s

name as well as his address, date of birth and a physical description of him which assisted

the jury in determining whether appellant was the “Travis Young” named in the court

order. Moreover, as discussed by Deputy Norris, the CPO required him to perform certain

tasks like seizing firearms or deadly weapons. After appellant lied about his name and

attempted to retreat into his residence, the steps that the Deputies were required to

perform could not be performed. The jury needed to understand what the CPO required

the Deputies to do in order to find that their duties were obstructed or delayed by

appellant’s actions.

       {¶22} We further find that appellant was not unfairly prejudiced by admission of

the CPO. As noted by appellee, the CPO was not admitted for the purpose of proving that

appellant had a “proclivity to lie or obstruct law enforcement officials” but rather to let the

jury understand what law enforcement was required to do upon service of the same.

       {¶23} Appellant’s first assignment of error is, therefore, overruled.
Fairfield County, Case No. 19 CA 00037                                                7


                                            II, III

       {¶24} Appellant, in his second assignment of error, contends that the trial court

erred in denying his Motion for Judgment of Acquittal of both charges pursuant to Crim.R.

29. In his third assignment of error, he maintains that his convictions are against the

manifest weight of the evidence.

       {¶25} Crim.R. 29 governs a motion for acquittal. Subsection (A) states the

following:

       {¶26} The court on motion of a defendant or on its own motion, after the evidence

on either side is closed, shall order the entry of a judgment of acquittal of one or more

offenses charged in the indictment, information, or complaint, if the evidence is insufficient

to sustain a conviction of such offense or offenses. The court may not reserve ruling on

a motion for judgment of acquittal made at the close of the state's case.

       {¶27} Conversely, “[p]ursuant to Crim.R. 29(A), a court shall not order an entry of

judgment of acquittal if the evidence is such that reasonable minds can reach different

conclusions as to whether each material element of a crime has been proved beyond a

reasonable doubt.” State v. Bridgeman, 55 Ohio St.2d 261, 381 N.E.2d 184 (1978),

syllabus

       {¶28} On review for sufficiency, this court is to examine the evidence at trial to

determine whether such evidence, if believed, would support a conviction. State v. Jenks,

61 Ohio St.3d 259, 574 N.E.2d 492 (1991). “The relevant inquiry is whether, after viewing

the evidence in a light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime proven beyond a reasonable doubt.”

Jenks at paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307, 99
Fairfield County, Case No. 19 CA 00037                                                 8


S.Ct. 2781, 61 L.Ed.2d 560 (1979). On review for manifest weight, a reviewing court is to

examine the entire record, weigh the evidence and all reasonable inferences, consider

the credibility of witnesses and determine “whether in resolving conflicts in the evidence,

the jury clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered.” State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983). See also, State v. Thompkins, 78 Ohio St.3d

380, 1997-Ohio-52, 678 N.E.2d 541. The granting of a new trial “should be exercised only

in the exceptional case in which the evidence weighs heavily against the conviction.”

Martin at 175.

       {¶29} Appellant, in the case sub judice, was convicted of falsification in violation

of R.C. 2921.13(A)(3) and obstructing official business in violation of R.C. 2921.31(A).

R.C. 2921.13(A)(3) stated that “[n]o person shall knowingly make a false statement, or

knowingly swear or affirm the truth of a false statement previously made, when any of the

following applies:…(3) The statement is made with purpose to mislead a public official in

performing the public official's official function. In turn, R.C. 2921.31(A) provides that “(A)

No person, without privilege to do so and with purpose to prevent, obstruct, or delay the

performance by a public official of any authorized act within the public official's official

capacity, shall do any act that hampers or impedes a public official in the performance of

the public official's lawful duties.”

       {¶30} In the case sub judice, with respect to the falsification charge, there was

testimony that appellant knew that the Deputies were looking for Travis Young and denied

being Travis Young even though appellant admitted at trial to being Travis Young.

Appellant knowingly made a false statement with the purpose to mislead a public official
Fairfield County, Case No. 19 CA 00037                                                9


in performing the public official's official function which, in this case, was the serving of

the CPO. With respect to the obstructing official business charge, the fact that appellant

refused to state his name prevented the Deputies from fulfilling the obligations of the CPO

which included serving the CPO and collecting any weapons that appellant might have.

In addition, appellant tried to retreat into his house before the Deputies were finished with

their investigation, thereby impeding them in the official performance of their lawful duties.

       {¶31} Based on the foregoing, we find that, after viewing the evidence in a light

most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crimes proven beyond a reasonable doubt and that the trial court did not

err in denying appellant’s Crim.R. 29(A) motion. We further find that the jury did not lose

its way in convicting appellant of the two offenses.

       {¶32} Appellant’s second and third assignments of error are, therefore, overruled.

                                             IV

       {¶33} Appellant, in his fourth assignment of error, argues that the trial court erred

in sentencing appellant on both counts after stating that the sentences would be merged.

       {¶34} At the July 12, 2019 sentencing hearing, the trial court agreed that the

sentences would merge. The trial court then sentenced appellant as follows:

       {¶35} I’ll tell you what the Court’s going to do here. I’m going to make it a $25 fine

and court costs. And that’s on the falsification.

       {¶36} On the obstructing official business there will be no fine. The Court is going

to impose a 120 day jail sentence. I’m suspending 60 days of those days. Now that

means you owe 60 days of incarceration. I am going to impose 15 days. I want you to
Fairfield County, Case No. 19 CA 00037                                            10


report to the Fairfield County Jail on the 12th of August by 6:00 p.m. in order to begin

serving that 15 day sentence.

      {¶37} Now the remaining 45 days are going to be split up here and I want you to

come for a review hearing on Friday, January the 17th of 2020…

      {¶38} You will be on 2 years of probation…..

      {¶39} Transcript of sentencing hearing at 5-6. The trial court, in its July 12, 2019

Final Judgment Entry, only sentenced appellant on the falsification charge and not the

obstructing official business charge. A corrected Final Judgment Entry was filed on

August 1, 2019 to correct the number of days that appellant was sentenced to.

      {¶40} This court notes that “[a] court of record speaks only through its journal and

not by oral pronouncement or mere written minute or memorandum.” Schenley v. Kauth,

160 Ohio St. 109, 113 N.E.2d 625, paragraph one of the syllabus (1953). In the case sub

judice, the trial court’s Judgment Entry only sentenced appellant on the falsification

charge.

      {¶41} Appellant’s fourth assignment of error is, therefore, overruled.
Fairfield County, Case No. 19 CA 00037                                   11


      {¶42} Accordingly, the judgment of the Fairfield County Municipal Court is

affirmed.

By: Baldwin, J.

Hoffman, P.J. and

Wise, John, J. concur.